DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2022 has been entered.

Response to Amendment
Applicant’s amendment and remarks filed on 6/18/2022 have been entered.  in the amendment, claims 12-18 and 20-25 have been amended.  Claims 11 and 19 have been cancelled. 
The objection to the drawings has been withdrawn. 
The objection to claim 18 has been withdrawn. 
The objections to claims 11 and 19 have been rendered moot by the cancellation of those claims.
The rejections of claims 11 and 19 under 35 U,S,C 112(b) have been rendered moot by the cancellation of those claim. 
The rejections of claim 12-18 and 20-25 under 35 U,S,C, 112(b) have been withdrawn. 
New rejections of claims 16, 18, and 25 under 35 U,S,C, 112(b) are set forth below. 
The rejections  of claims 11 and 19 under 35 U.S.C. 103 have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 7-12, filed 6/18/2022, with respect to rejections of claims 12-18, and 20-25 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 12-18, and 20-25 under 35 U.S.C. 103 have been withdrawn. 

Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24, lines 5-6: “envelopes … is shifted” appears instead of “envelopes … are shifted”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 18, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the characteristic spectrum" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 18 recites the limitation "the characteristic spectrum" in line 21.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 25 recites direct dependence from claim 18, and recites the limitation "wherein ultrasonic sensors used for echolocation …" in lines 1-2.  Claim 18 includes no recitation of ultrasonic sensors used for echolocation, so that claim 25’s recitation of such is newly introduced. Thus, there is insufficient antecedent basis for this limitation in the claim. 

Allowable Subject Matter
Claims 12-18 and 20-25 would be allowable if claims 16, 18, and 25 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645